                          United States District Court
                        Western District of North Carolina
                               Statesville Division

      William Neil Thompson,          )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:19-cv-00104-KDB
                                      )             5:13-cr-00009-KDB-DCK
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 16, 2020 Order.

                                               November 16, 2020




        Case 5:19-cv-00104-KDB Document 10 Filed 11/16/20 Page 1 of 1
